Citation Nr: 0418395
Decision Date: 05/10/04	Archive Date: 07/21/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-24 473	)	DATE MAY 10 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for the service-connected status post operative left acromioclavicular joint disability with arthritis, currently evaluated as 30 percent disabling.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran had active service from August 1940 to August 1946 and from October 1946 to June 1960.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 1999 rating decision which denied an increased rating for the veterans service-connected status post operative left acromioclavicular joint disability with arthritis in excess of 20 percent, and a February 2000 rating decision which denied TDIU and denied submission of the claim for consideration of extra-schedular consideration by the Director of the Compensation and Pension Service.  In a June 2003 rating decision, the veteran was granted an increased, 30 percent, rating for his status post operative left acromioclavicular joint disability with arthritis.  The veteran continued to appeal for a higher rating.  

The veteran testified at a personal hearing before the undersigned Member of the Board in May 2002.  The Board notes, however, that at the time of the hearing, the claims file had been mislaid temporarily, and was therefore not available for review by either the undersigned Member of the Board or the veteran's representative.  As such, the undersigned Member of the Board and the veteran's representative were unaware that the issue of TDIU had been developed for appellate review and the issue was therefore not discussed at the May 2002 hearing.  The Board remanded the case in August 2002 for further development, to include a hearing on the TDIU issue, if desired.  In subsequent correspondence, the veteran stated that he did not desire another hearing

As the issue of entitlement to an increased rating for the service-connected status post operative left acromioclavicular joint disability with arthritis is not inextricably related to the other issue developed for appellate review, a decision has been rendered on this issue, while the remaining issue of TDIU set forth on the cover page of this decision has been remanded to the RO for further development.


FINDINGS OF FACT

1.  The veteran has been notified of the type of evidence needed to support his claim for entitlement to an increased rating for the service-connected status post operative left acromioclavicular joint disability with arthritis, and of whose responsibility, his or VAs, it is for obtaining this supporting evidence, and all evidence relevant to this claim has been obtained. 

2.  The veteran's status post operative left acromioclavicular joint disability with arthritis is manifested by limitation of motion of the left arm to not more than midway between side and shoulder level, pain and severe weakness.


CONCLUSION OF LAW

The criteria for entitlement to assignment of a rating in excess of 30 percent for status post operative left acromioclavicular joint disability with arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5200-02 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, during the pendency of this appeal, the VCAA was signed into law.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  It since has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, regulations implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The Board will assume for the purpose of this decision that the liberalizing provisions of the VCAA and the implementing regulations, to include the notice and duty to assist provisions, are applicable to the issues on appeal.  See Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

The Act and the implementing regulations essentially eliminate the requirement that a claimant submit evidence of a well-grounded claim, and provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b).  See, too, Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).

The United States Court of Appeals for Veteran Claims (Courts) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, the initial AOJ decision was made prior to November 9, 2000, the date the VCAA was enacted.  VA believes that this decision is incorrect as it applies to cases where the initial AOJ decision was made prior to the enactment of the VCAA and is pursuing further judicial review on this matter.  However, assuming solely for the sake of argument and without conceding the correctness of Pelegrini, the Board finds that any defect with respect to the VCAA notice requirement in this case was harmless error for the reasons specified below.  

In the present case, regarding the issue of service connection for entitlement to an increased rating for the service-connected status post operative left acromioclavicular joint disability with arthritis, in a rating decision dated in July 1999 that issue was denied.  The Board, in an August 2002 decision, remanded the claim.  In a supplemental statement of the case dated in June 2003, the claim was denied on the merits and the veteran was provided notice of the VCAA.  In October 2003, the RO provided notice to the claimant regarding the evidence and information necessary to substantiate his claim, the information and evidence that he should submit personally, and the assistance that VA would provide in obtaining evidence and information in support of his claimsif identified.  38 U.S.C.A. § 5103(a); see also Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).   In a statement received later that month, the veteran stated that he had no further evidence to submit.  

Because the VCAA notice in this case was not provided to the appellant prior to the initial AOJ adjudication denying the claim, the timing of the notice does not comply with the express requirements of the law as found by the Court in Pelegrini.  While the Court did not address whether and, if so, how the Secretary can properly cure a defect in the timing of the notice, it did leave open the possibility that a notice error of this kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to provide the notice until after a claimant has already received an initial unfavorable AOJ determination, i.e., a denial of the claim, would largely nullify the purpose of the notice and, as such, prejudice the claimant by forcing him or her to overcome an adverse decision, as well as substantially impair the orderly sequence of claims development and adjudication.  Pelegrini, at 421-22.  On the other hand, the Court acknowledged that the Secretary could show that the lack of a pre-AOJ decision notice was not prejudicial to the appellant.  Id. (The Secretary has failed to demonstrate that, in this case, lack of such a pre-AOJ-decision notice was not prejudicial to the appellant.) 

In light of these two findings on prejudice, the Board finds that the Court in Pelegrini has left open the possibility of a notice error being found to be non-prejudicial to a claimant.  To find otherwise would require the Board to remand every case for the purpose of having the AOJ provide a pre-initial adjudication notice.  The only way the AOJ could provide such a notice, however, would be to vacate all prior adjudications, as well as to nullify the notice of disagreement and substantive appeal that were filed by the appellant to perfect the appeal to the Board.  This would be an absurd result, and as such it is not a reasonable construction of section 5103(a).  There is no basis for concluding that harmful error occurs simply because a claimant receives VCAA notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in Pelegrini would require the entire rating process to be reinitiated when notice was not provided prior to the first agency adjudication, this could not have been the intention of the Court, otherwise it would not have taken due account of the rule of prejudicial error in reviewing the Boards decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 (2004) (There is no implicit exemption for the notice requirements contained in 38 U.S.C. § 5103(a) from the general statutory command set forth in section 7261(b)(2) that the Veterans Claims Court shall take due account of the rule of prejudicial error.)  

In reviewing AOJ determinations on appeal, the Board is required to review the evidence of record on a de novo basis and without providing any deference to the AOJs decision.  As provided by 38 U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. § 511(a) are subject to decision by the Secretary shall be subject to one review on appeal to the Secretary, and such final decisions are made by the Board.  Because the Board makes the final decision on behalf of the Secretary with respect to claims for veterans benefits, it is entirely appropriate for the Board to consider whether the failure to provide a pre-AOJ initial adjudication constitutes harmless error, especially since an AOJ determination that is affirmed by the Board is subsumed by the appellate decision and becomes the single and sole decision of the Secretary in the matter under consideration.  See 38 C.F.R. § 20.1104.  There simply is no adverse determination, as discussed by the Court in Pelegrini, for the appellant to overcome.  See Pelegrini, at 421-22.  Similarly, a claimant is not compelled under 38 U.S.C. § 5108 to proffer new and material evidence simply because an AOJ decision is appealed to the Board.  Rather, it is only after a decision of either the AOJ or the Board becomes final that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless error.  While the notices provided to the appellant in June 2003 and October 2003 were not given prior to the first AOJ adjudication of the claim, the notices were provided by the AOJ prior to the transfer and certification of the appellants case to the Board, and the content of the notices fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  He also stated that he has no additional evidence to submit regarding this claim.

The Courts decision in Pelegrini also held, in part, that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimants possession that pertains to the claim, or something to the effect that the claimant should give us everything youve got pertaining to your claim(s).  This new fourth element of the notice requirement comes from the language of 38 C.F.R. § 3.159(b)(1).  But see VA General Counsel (OGC) Opinion Prec. 1-2004 (Feb. 24, 2004) (§ 5103(a) does not require VA to seek evidence from a claimant other than that identified by VA as necessary to substantiate the claim; the fourth element of the VCAA notice cited in Pelegrini is mere dictum).

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Such notification has been accomplished in this case, therefore, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the passage of the VCAA and the implementing regulations, and issuance of applicable Court precedent does not prevent the Board from rendering a decision, at this time, on the issue of entitlement to an increased rating for status post operative left acromioclavicular joint disability with arthritis since all notification and development needed to render a fair decision on this issue has been accomplished.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Where the veteran has been fully notified and is aware of the type of evidence required to substantiate his claim, and where there has been extensive factual development of the case indicating that no additional assistance would aid in further developing the claims, no further development pursuant to the VCAA is required.  Wensch v. Principi, 15 Vet. App. 362 (2001), citing Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (The Secretary is not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim.").  Accordingly, the Board will proceed with adjudication of the claim.

The veteran was involved in a motorcycle accident in service in 1947 and sustained an acromioclavicular joint separation and underwent external pin fixation.  A December 1979 rating decision granted service connection for postoperative left acromioclavicular joint condition and a noncompensable rating was assigned effective March 1979.  

In November 1990, the veteran requested an increased rating for the condition.  A VA examination was conducted in February 1991.  The examination noted that the veteran had slight tenderness of the left acromioclavicular joint with normal range of motion.  The veterans grip strength was weak bilateral with more weakness on the left.  An x-ray study showed minimal degenerative changes.

A March 1991 rating decision granted an increased, 10 percent, rating, effective November 1990.  In a May 1993 decision, the Board remanded the case for further development.

VA examination in October 1993 found moderate pain on motion of the left upper extremity accompanying forward elevation to 110 degrees, abduction to 90 degrees, and extension rotation to 60 degrees.  Pain also accompanied full internal rotation to 90 degrees.  

The Board in a February 1995 decision granted an increased, 20 percent, rating for the disability.  

In a January 1999 claim for an increased rating, the veteran asserted that his service-connected left shoulder disability with arthritis was severe enough to warrant a rating in excess of 20 percent.

A fee basis examination was conducted in June 1999.  The veteran complained of pain weakness, stiffness, instability, fatigue, and lack of endurance of the left shoulder.  In addition, he was unable to work with his left arm above the level of the chest due to fatigability.  The motion of the left shoulder was zero to 70 degrees of flexion (normal is to 180 degrees), zero to 95 degrees of abduction (normal is to 180 degrees), zero to 45 degrees of external rotation (normal is to 90 degrees), and zero to 80 degrees of internal rotation (normal is to 90 degrees).  Also, distal clavicle protuberance of 1 cm. was noted as a deformity.  Tenderness, crepitation, and ligamentous laxity of the left acromioclavicular joint was found.  June 1999 x-ray studies showed mild superior displacement of the distal clavicle relative to the acromion consistent with mild acromioclavicular separation.  The impression was that of mild acromioclavicular separation, chronic versus acute.  The examiner stated that the veteran would be unable to perform gross motor manipulation due to fatigability.  He would be unable to perform repetitive motion with the left upper extremity.  He would also be unable to lift or carry with the left arm in an occupational setting due to instability of the left shoulder.  In an addendum, the examiner stated that weakness, fatigue and incoordination were not found on the examination and the limited x-rays failed to demonstrate arthritic changes.  

A May 2001 private radiology report noted that the glenohumeral joint was intact. No dislocation or evidence for tendonitis was noted.  The AC joint was widened with superior elevation clavicular head consistent with dislocation, by history, of old injury.  Surgical clips in the left lower neck were noted.

A private orthopedic examination was conducted in June 2001.  The examiner found mild atrophy of the musculature of the left shoulder palpation of the left acromioclavicular joint elicited pain.  Abduction of the left arm was accomplished to 80 degrees, internal rotation was good, external rotation was poor to 25 degrees.  Internal rotation and abduction tests were positive, the veteran was unable to move the left arm much past the hip area.  An x-ray study of the left shoulder revealed an acromioclavicular joint dislocation.  The diagnosis was status post acromioclavicular joint dislocation with surgical fixation, osteoarthritis of the left acromioclavicular joint, status post motorcycle accident, residual discomfort and loss of range of motion, and probable rotator cuff tear.  

A fee basis examination was conducted in March 2003.  The diagnosis was impingement syndrome with advanced degenerative joint disease and ankylosis of the left shoulder due to marked reduction of flexion and adduction.  

In an addendum, the examiner stated that his examination showed evidence of marked and substantial reduction in strength and range of motion of the left shoulder due to ankylosis and pain.  This was most noticeable when the veteran attempted to raise his arm above his shoulder in any modality.  The examiner also stated that it was a combination of pain and ankylosis which caused the inability of the veteran to raise his arm above the shoulder level.  The examiner also stated that the veterans disability does not exhibit any excess fatigability, incoordination, subluxation, or instability.  The examiner also noted that weakness is most notable when the veteran attempted to raise his arm above the shoulder level, that pain may cause further weakness, and that the veteran had complete disability of the left arm above the shoulder level.  The examiner concluded that the veteran was precluded from working in an environment that would require frequent use of the left arm, including lifting, prolonged reaching, reaching above shoulders, pushing, pulling, twisting, and other repetitive activities.  

In a June 2003 decision, the veteran was granted an increased, 30 percent, rating for the disability.  He continues to appeal for a higher rating.  

The veteran contends, in statements and testimony, that his service-connected status post operative left acromioclavicular joint disability with arthritis should be rated more than 30 percent disabling, as the symptoms and manifestations of the disability from which he suffers have increased in severity causing him daily severe pain, severely limits all of his daily activities, and precludes employment.

The history of the veterans disability has been reviewed, but the more recent evidence is the most relevant to his claim for an increased rating.  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity resulting from a disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran is right handed, therefore, his left arm is his minor arm.  The veteran's service-connected left arm disability is rated based on limitation of motion.  Normal range of motion of the arm and shoulder is from 0 to 180 degrees in flexion, from 0 to 180 degrees abduction, and from 0 to 90 degrees in external rotation, and internal rotation. 38 C.F.R. § 4.71, Plate I.  When motion of the minor arm is limited to shoulder level a 20 percent rating is assigned. When motion of the minor arm is limited to midway between side and shoulder level, a 20 percent rating is assigned.  When motion of the minor arm is limited to 25 degrees from the side, a 30 percent disability rating is assigned. 38 C.F.R. § 4.71, Diagnostic Code 5201.  

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court has expounded on the necessary evidence required for a full evaluation of orthopedic disabilities.  In this case, the Court held that ratings based on limitation of motion do not subsume 38 C.F.R. § 4.40 (2003) or 38 C.F.R. § 4.45 (2003).  The guidance provided by the Court in DeLuca must be followed in adjudicating the veterans increased rating claim, as a rating under Diagnostic Code 5201 should be considered.  

The veteran is already rated under the maximum rating for this disability, and such rating recognizes the extent of disabling symptoms such as pain, loss of strength, limitation of motion, tenderness, crepitus and degenerative changes in the joint.  If a veteran is in receipt of the maximum disability rating available under a diagnostic code for limitation of motion, consideration of functional loss due to pain is not required.  Johnson v. Brown, 10 Vet. App 80 (1997).

Additional pertinent diagnostic codes have been considered.  There is no evidence of ankylosis of the scapulohumeral articulation intermediate between favorable and unfavorable (Diagnostic Code 5200) or fibrous union of the humerus (Diagnostic Code 5202).  The veteran could be rated under the Diagnostic Codes based on arthritis but again, his disability would be rated under Diagnostic Code 5201 which provides a maximum rating of 30 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.

The preponderance of the evidence is against the claim for an increased rating for the service-connected status post operative left acromioclavicular joint disability with arthritis.  Thus, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation in excess of 30 percent for status post operative left acromioclavicular joint disability with arthritis is denied.





REMAND

The veteran is service connected for a left acromioclavicular joint disability (30%); hemorrhoids (30%); bilateral hernia repair (0%); and appendectomy (0%) for a combined evaluation of 50 percent disabling.

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service- connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service- connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Where these percentage requirements are not met, entitlement to the benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his employment and educational history. 38 C.F.R. §§ 3.321(b), 4.16(b).  In this case, while the RO considered an extraschedular basis in January 2001, when his combined rating was 30 percent, no such consideration was afforded following the grant of the increased ratings, which had the effect of raising the combined rating to 50 percent. 

The veteran has failed to meet the schedular criteria for a TDIU rating.  The regulations require that TDIU should be granted if the veteran is unable to secure or follow a substantially gainful occupation as a result of service- connected disabilities, provided that if there is only one such disability it shall be ratable at 60 percent or more, and that if there are two or more disabilities, there shall be at least one ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2003).

Where, as in this case, the veteran does not meet the percentage requirements for a total rating set out in 38 C.F.R. § 4.16(a), the Board lacks the authority to grant a total rating in the first instance.  Bowling v Principi, 15 Vet. App. 1, 10 (2001).  In such a case the Board must refer the matter to the RO for referral to VA's Compensation and Pension (C&P) Director for initial consideration under the provisions of 38 C.F.R. § 4.16(b). Id.  Referral is required where there is a plausible basis for concluding that the veteran is unable to secure and follow a gainful occupation.  Id. at 9.

The veteran was last employed in 1980 as a truck driver.  Medical records reflect that he is retired.  There is no indication that he is seeking employment or has been refused employment due to his service-connected disabilities.  However, of record is the March 2003 fee basis examination in which the examiner offered his opinion that the veteran was precluded from working in an environment that would require frequent use of the left arm, including lifting, prolonged reaching, reaching above shoulders, pushing, pulling, twisting, and other repetitive activities.  

This examiners opinion provides a plausible basis for concluding that the veteran's service connected left shoulder disability, in combination with his other service-connected disabilities, may preclude him from following a gainful occupation. 
Therefore, the Board must REMAND this case for the following:

1.  The veteran should be asked to provide any information he has relating to a current job search, to include any jobs he has not obtained due to his service-connected disabilities.  

2.  The RO should then refer this case to the Director of C & P for a determination as to whether the veteran is entitled to a total rating for compensation based on individual unemployability in accordance with the provisions of 38 C.F.R. § 4.16(b).  

3.  If the benefit sought remains denied, the RO should issue a supplemental statement of the case in accordance with the applicable laws and regulations.  The veteran and his representative should be afforded an opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     ______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the United States Court of Appeals for Veterans Claims.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 	 4597	Page 2	

